Exhibit 10.5

 

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT

 

Between

 

STAR SCIENTIFIC, INC.,

 

as Issuer,

 

And

 

Elliott Associaates, L.P.,

 

as Investor

 

 

September 15, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

This SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
entered into effective as of September 15, 2005 between Star Scientific, Inc., a
Delaware corporation (the “Company”), and Elliott Associates, L.P. (“Investor”).

 

WHEREAS, the Company and Investor have entered into a Securities Purchase and
Registration Rights Agreement, dated as of February 28, 2005 (“February Purchase
Agreement”), whereby the Company sold to Investor and Investor purchased from
the Company certain shares of the Company’s common stock, par value $0.0001 per
share (“Common Stock”) and a warrant (the “February Warrant”) to purchase
360,000 shares (the “February Warrant Shares”) of Common Stock at a per share
price equal to $5.00 (the “February Exercise Price”);

 

WHEREAS, the Company and Investor desire that, upon the terms and conditions set
forth in this Agreement (a) the Company will reduce the February Exercise Price
from $5.00 to $4.00 and Investor will exercise the February Warrant and purchase
from the Company and the Company will sell and issue to the Investor the
February Warrant Shares and (b) Investor will purchase from the Company and the
Company will sell and issue to Investor a warrant (the “Warrant”) to purchase an
additional 360,000 shares (the “Warrant Shares”) of Common Stock at a per share
price equal to $4.00 (the “Exercise Price”); and

 

WHEREAS, Investor will have registration rights with respect to the Warrant
Shares and other Registrable Securities (as defined herein) pursuant to the
terms of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Agreement to Sell and Purchase the February Warrant Shares and Warrant. At
the Closing (as defined in Section 2), the Company will sell to Investor, and
Investor will purchase from the Company, upon the terms and subject to the
conditions hereinafter set forth the February Warrant Shares and the Warrant for
the aggregate purchase price set forth for Investor on the signature page
hereto.

 

2. Delivery of the February Warrant Shares and Warrant at Closing. The
completion of the purchase, sale and issuance of the February Warrant Shares and
the Warrant (the “Closing”) shall occur on the date of this Agreement (the
“Closing Date”) (or upon such other date as the Company and Investor shall
agree), at the offices of the Company’s counsel. At the Closing, the Company
shall deliver to Investor (a) one or more stock certificates, registered in
Investor’s name and address as set forth on the signature page hereto,
representing the February Warrant Shares and (b) the Warrant issued in the name
of Investor. The Company’s obligation to issue the February Warrant Shares and
the Warrant to Investor shall be subject to the following conditions, any one or
more of which may be waived by the Company: (a) receipt by the Company of a wire
transfer of immediately available funds to an account designated in writing by
the Company, in the full amount of the purchase price for the February Warrant
Shares and Warrant as set forth on the signature page hereto; (b) receipt by the
Company of the original February Warrant along with an executed Notice of
Exercise Form annexed thereto; and (c) the accuracy, in all material respects,
of the representations and warranties made by Investor and the fulfillment, in
all material respects, of those undertakings of Investor to be fulfilled prior
to the Closing. Investor’s obligation to purchase the February Warrant Shares
and Warrant shall be subject to the following conditions, any one or

 

1



--------------------------------------------------------------------------------

more of which may be waived by Investor (provided that no such waiver shall be
deemed given unless in writing and executed by Investor): (a) receipt by
Investor of a counter-signed copy of this Agreement executed by the Company; (b)
receipt by Investor of one or more stock certificates representing the February
Warrant Shares; (c) receipt by Investor of a copy of the Warrant and (d) the
accuracy, in all material respects, of the representations and warranties made
by the Company and the fulfillment, in all material respects, of those
undertakings of the Company to be fulfilled prior to the Closing.

 

3. Representations, Warranties and Covenants of the Company. The Company hereby
represents and warrants to, and covenants with, Investor, as follows:

 

3.1 Organization. Each of the Company and its Subsidiaries (as defined in Rule
405 under the Securities Act of 1933, as amended (the “Securities Act”)) is duly
organized and validly existing in good standing under the laws of the
jurisdiction of its organization. Each of the Company and its Subsidiaries has
full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and is registered or qualified to do
business and in good standing in each jurisdiction in which it owns or leases
property or transacts business and where the failure to be so qualified would
have a material adverse effect upon the financial condition or business,
operations, assets or prospects of the Company and its Subsidiaries, taken as a
whole (a “Material Adverse Effect”).

 

3.2 Due Authorization. The Company has all requisite power and authority to
execute, deliver and perform its obligations under this Agreement and the
Warrant, and has taken all necessary corporate action to enter into and perform
this Agreement, to issue the February Warrant Shares in accordance with the
terms of this Agreement, to enter into and perform the Warrant, and to issue the
Warrant Shares in accordance with the terms of the Warrant. This Agreement has
been, and upon the Closing in accordance with the terms of the Agreement, the
Warrant will be, duly authorized, validly executed and delivered by the Company
and constitutes, or will constitute, a legal, valid and binding agreement of the
Company enforceable against the Company in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). Upon their
issuance in accordance with the terms of this Agreement, the February Warrant
Shares will be duly authorized, validly issued, fully paid and non-assessable,
the Warrant will be duly authorized and validly issued and the Warrant Shares,
upon exercise of the Warrant in accordance with its terms, will be duly
authorized, validly issued, fully paid and non-assessable.

 

3.3 Non-Contravention. Except as would not reasonably be expected to have a
Material Adverse Effect, the execution and delivery of this Agreement, the
issuance and sale of the February Warrant Shares and the Warrant under this
Agreement, the fulfillment of the terms of this Agreement and the consummation
of the transactions contemplated hereby will not (A) conflict with or constitute
a violation of, or default (with or without the giving of notice or the passage
of time or both) under, (i) any material bond, debenture, note or other evidence
of indebtedness, or under any material lease, indenture, mortgage, deed of
trust, loan agreement, joint venture or other agreement or instrument to which
the Company or any Subsidiary is a party or by which it or any of its
Subsidiaries or their respective properties are bound, (ii) the charter, by-laws
or other organizational documents of the Company or any Subsidiary, or (iii) any
law, administrative

 

2



--------------------------------------------------------------------------------

regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company or any Subsidiary or their
respective properties, or (B) result in the creation or imposition of any lien,
encumbrance, claim, security interest or restriction whatsoever upon any of the
material properties or assets of the Company or any Subsidiary or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any material bond, debenture, note or any other evidence of
indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or any Subsidiary is a party or by
which any of them is bound or to which any of the property or assets of the
Company or any Subsidiary is subject. No consent, approval, authorization or
other order of, or registration, qualification or filing with, any regulatory
body, administrative agency, self-regulatory organization, stock exchange or
market, or other governmental body in the United States is required for the
execution and delivery of this Agreement, the valid issuance and sale of the
February Warrant Shares and Warrant pursuant to this Agreement, other than such
as have been made or obtained, and except for any securities filings required to
be made under federal or state securities laws.

 

3.4 SEC Filings. Since January 1, 2005, the Company and its Subsidiaries have
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Securities and Exchange Commission (the “SEC” or
“Commission”) pursuant to the reporting requirements of the Securities Exchange
Act of 1934, as amended (the “1934 Act”) (collectively, the “SEC Documents”). As
of their respective dates, the SEC Documents complied in all material respects
with the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

3.5 Absence of Certain Change. Except as disclosed in the SEC Documents filed at
least thirty (30) days prior to the date hereof, since June 30, 2005 there has
been no adverse change or adverse development in the business, properties,
assets, operations, financial condition, prospects, liabilities or results of
operations of the Company or its Subsidiaries which to the knowledge of the
Company would reasonably be expected to have a Material Adverse Effect.

 

3.6 Capitalization. As of the date hereof, the authorized capital stock of the
Company consists of (i) 100,000,000 shares of Common Stock, of which as of the
date hereof, 73,376,275 shares are issued and outstanding, 12,301,202 shares are
issuable and reserved for issuance pursuant to the Company’s stock option plans
or securities exercisable or exchangeable for, or convertible into, shares of
Common Stock, and (ii) 100,000 shares of preferred stock, of which as of the
date hereof no shares are issued. All of such outstanding shares have been, or
upon issuance will be, validly issued, fully paid and nonassessable. Except as
disclosed in the SEC Documents, as of the date hereof, (i) no shares of the
Company’s capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company, (ii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever

 

3



--------------------------------------------------------------------------------

relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, (iii) there are no outstanding
securities of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries, (iv) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance or
exercise of the February Warrant Shares and the Warrant and (v) the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement. The Company disclosed in its SEC Documents or has
furnished to Investor true and correct copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s By-laws, as in effect on the date hereof
(the “By-laws”).

 

3.7 Registration of February Warrant Shares.

 

(a) The February Warrant Shares have been duly registered for resale pursuant to
a registration statement (the “February Warrant Share Registration Statement”)
filed pursuant to the February Purchase Agreement.

 

(b) The February Warrant Share Registration Statement has been declared
effective by the SEC, and no stop order relating thereto has been issued and, to
the Company’s knowledge no such stop order has been threatened or proceeding to
issue such a stop order commenced.

 

(c) The Prospectus contained in the February Warrant Share Registration
Statement is current and may be used by the Investor for resale of the February
Warrant Shares.

 

(d) The February Warrant Shares are duly listed for trading on the Nasdaq
National Market.

 

3.8. Listing and Maintenance Requirements.

 

(a) Since January 1, 2005, Company has been in compliance with all listing and
maintenance requirements for the Principal Market except, in each case, as could
not reasonably be expected to result in a Material Adverse Effect. Since January
1, 2005, the Company has not received any communication, written or oral, from
the SEC or the Principal Market regarding the suspension or delisting of the
Common Stock from the Principal Market.

 

(b) The issuance of the February Warrant Shares, the Warrant and the Warrant
Shares to the Investor do not and will not violate (when considered in
conjunction with any other transactions that would be integrated for purposes
thereof), any rules of the Principal Market, including, without limitation, Rule
4350(i).

 

3.9 Litigation.

 

(a) The Company represents that it has no new information regarding the timing
or content of a decision by the court in its patent infringement case against
RJR filed in the United States District Court for Maryland (the “RJR
Litigation”) other than disclosed in its public filings with the SEC.

 

4



--------------------------------------------------------------------------------

(b) The Company covenants that it will not agree to any settlement of the RJR
Litigation within 10 business days of the date hereof.

 

3.10 Terms of Transaction. The Company represents, with respect to any
transaction (a “February Warrant Transaction”) revising the terms of the
warrants issued by the Company in February 2005 (the “February Warrants”), that
it has not entered and will not enter into any February Warrant Transaction on
terms more favorable to one or more holders of the February Warrants than the
terms set forth in this Agreement or in the form of Warrant attached hereto as
Exhibit A.

 

3.11 Broker. The Company has taken no action which would give rise to any claim
by any person for brokerage commissions, finder’s fees or similar payments by
the Company or the Investor relating to this Agreement or the transactions
contemplated hereby.

 

4. Representations, Warranties and Covenants of Investor.

 

4.1 Organization. Investor is duly organized and validly existing in good
standing under the laws of the jurisdiction of its organization. Investor has
full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and is registered or qualified to do
business and in good standing in each jurisdiction in which it owns or leases
property or transacts business and where the failure to be so qualified would
have a material adverse effect on the financial condition of Investor.

 

4.2 Due Authorization. Investor has all requisite power and authority to
execute, deliver and perform its obligations under this Agreement, and has taken
all necessary corporate, company, partnership or individual action as the case
may be to enter and perform this Agreement. This Agreement has been duly
authorized and validly executed and delivered by Investor and constitutes a
legal, valid and binding agreement of Investor enforceable against Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

4.3 Non-Contravention. The execution and delivery of this Agreement, the
purchase of the February Warrant Shares and the Warrant under this Agreement,
the fulfillment of the terms of this Agreement and the consummation of the
transactions contemplated hereby will not (A) conflict with or constitute a
violation of, or default (with or without the giving of notice or the passage of
time or both) under, (i) any material bond, debenture, note or other evidence of
indebtedness, or under any material lease, indenture, mortgage, deed of trust,
loan agreement, joint venture or other agreement or instrument to which Investor
is a party, (ii) the charter, by-laws or other organizational documents of
Investor, as applicable, or (iii) any law, administrative regulation, ordinance
or order of any court or governmental agency, arbitration panel or authority
applicable to Investor or its property, or (B) result in the creation or
imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of Investor or

 

5



--------------------------------------------------------------------------------

an acceleration of indebtedness pursuant to any obligation, agreement or
condition contained in any material bond, debenture, note or any other evidence
of indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which Investor is a party or by which any of them is
bound or to which any of the property or assets of Investor is subject. No
consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency,
self-regulatory organization, stock exchange or market, or other governmental
body in the United States is required for the execution and delivery of this
Agreement and the purchase of the February Warrant Shares and the Warrant by
Investor, other than such as have been made or obtained.

 

4.4 Private Placement. Investor represents and warrants to, and covenants with,
the Company that Investor is acquiring the February Warrant Shares and the
Warrant for its own account for investment only and with no present intention of
distributing any of the February Warrant Shares, the Warrant or the Warrant
Shares, in violation of applicable securities laws. Investor has been advised
and understands that neither the Warrant nor the Warrant Shares have been
registered under the Securities Act or under the “blue sky” or similar laws of
any jurisdiction and the Warrant, Warrant Shares and February Warrant Shares may
be resold only if registered pursuant to the provisions of the Securities Act
and such other laws, if applicable, or, subject to the terms and conditions of
this Agreement, if an exemption from registration is available. Investor has
been advised and understands that the Company, in issuing the February Warrant
Shares and the Warrant, is relying upon, among other things, the representations
and warranties of Investor herein in concluding that such issuance is a “private
offering” and is exempt from the registration provisions of the Securities Act.

 

4.5 No Short Sales. Investor represents, warrants and covenants that neither
Investor nor any of its affiliates has sold at any time, prior to the Closing,
any shares of the Common Stock unless such Investor owned such shares of the
Common Stock at the time of such sale and promptly delivered such shares of
Common Stock against such sale.

 

4.6 No Advice. Investor understands that nothing in this Agreement or any other
materials presented to Investor in connection with the purchase and sale of the
February Warrant Shares and the Warrant constitutes legal, tax or investment
advice. Investor has consulted such legal, tax and investment advisors as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of the February Warrant Shares and the Warrant.

 

4.7 Accredited Investor. Investor is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D under the Securities Act and is able to
bear the risk of its investment in the February Warrant Shares, Warrant, and
Warrant Shares. Investor has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
purchase of the February Warrant Shares, Warrant and Warrant Shares.

 

4.8 Limited Representations. Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and its Subsidiaries which have been requested and materials
relating to the offer and sale of the February Warrant Shares, Warrant and
Warrant Shares which have been requested by Investor. Investor and its advisors,
if any, have been afforded the opportunity to ask such questions of the Company
as it deems appropriate for purposes of the investment contemplated hereby.
Investor acknowledges that the most recent disclosure of the Company’s results
is for the three month period ending on, and the

 

6



--------------------------------------------------------------------------------

most recent disclosure of the Company’s financial condition is at, June 30,
2005, as reported on the Company’s quarterly report on Form 10-Q, and that no
information more recent than such date has been provided to Investor as to the
Company’s results, operations, financial condition, business or prospects.
Investor understands that its purchase of the February Warrant Shares, Warrant
and, if applicable, Warrant Shares involves a high degree of risk and that
Investor may lose its entire investment in the February Warrant Shares, the
Warrant and if applicable the Warrant Shares, and that Investor can afford to do
so without material adverse consequences to its financial condition. Investor is
not relying on any information provided by the Company and its Subsidiaries,
except to the extent provided in Section 3 herein.

 

4.9 No Recommendation. Investor understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the February Warrant Shares, Warrant
or Warrant Shares or the fairness or suitability of an investment in the
February Warrant Shares, Warrant or Warrant Shares nor have such authorities
passed upon or endorsed the merits thereof.

 

4.10 Restrictive Legend. The Company shall issue the Warrant and certificates
for the February Warrant Shares and, if applicable, Warrant Shares to Investor
with a legend as described in Section 6 below. Investor covenants that, in
connection with any transfer of the February Warrant Shares or Warrant Shares
pursuant to the registration statement contemplated by Section 5 hereto, it will
comply with the applicable prospectus delivery requirements of the Securities
Act, provided that copies of a current prospectus relating to such effective
registration statement are or have been supplied to Investor.

 

4.11 Residence. Investor is a resident of the State of New York.

 

4.12 No Market. Investor understands that there is no public trading market for
the Warrant, that none is expected to develop, and that the Warrant and Warrant
Shares must be held indefinitely unless and until the sale of such Warrant or
Warrant Shares are registered under the Securities Act or subject to the terms
and conditions of this Agreement, an exemption from registration is available.
Investor has been advised or is aware of the provisions of Rule 144 promulgated
under the Securities Act.

 

4.13 No Commissions. Investor has taken no action which would give rise to any
claim by any person for brokerage commissions, finder’s fees or similar payments
by the Company or Investor relating to this Agreement or the transactions
contemplated hereby.

 

4.14 Transactional Exemption. Investor understands that the February Warrant
Shares, Warrant and Warrant Shares are being offered and sold in reliance on a
transactional exemption from the registration requirements of Federal and state
securities laws and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of Investor set forth herein in order to determine the applicability of such
exemptions and the suitability of Investor to acquire the February Warrant
Shares, Warrant and Warrant Shares.

 

4.15 Investor Undertaking. Investor covenants that it shall not sell, transfer,
assign, hypothecate or pledge in any way any of the February Warrant Shares or
the Warrant Shares issued without a Securities Legend in accordance with Section
6 below except for sales (A) in accordance

 

7



--------------------------------------------------------------------------------

with the terms of the Plan of Distribution section of the prospectus contained
in the Registration Statement and in compliance with prospectus delivery
requirements or (B) in accordance with the requirements of Rule 144 under the
1933 Act. Investor further agrees to indemnify the Company against any loss,
cost or expense, including reasonable expenses, incurred as a result of such
legend removal on Investor’s behalf.

 

5. Registration Rights.

 

5.1 Certain Definitions

 

“Holder” and “Holders” shall include Investor and any transferee or transferees
of Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with this Agreement.

 

The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registrable Securities” shall mean: (i) the Warrant Shares issued or issuable
to each Holder (a) with respect to the Warrant Shares, upon exercise of the
Warrant, (b) upon any distribution with respect to, any exchange for or any
replacement of the Warrant, or (c) upon any conversion, exercise or exchange of
any securities issued in connection with any such distribution, exchange or
replacement; (ii) securities issued or issuable upon any stock split, stock
dividend, recapitalization or similar event with respect to the foregoing; and
(iii) any other security issued as a dividend or other distribution with respect
to, in exchange for or in replacement of the securities referred to in the
preceding clauses, except that any such Warrant Shares or other securities shall
cease to be Registrable Securities when (x) they have been sold to the public or
(y) they may be sold by the Holder thereof under Rule 144(k).

 

“Registration Expenses” shall mean all expenses to be incurred by the Company in
connection with each Holder’s registration rights under this Agreement (such
amount not to exceed $5,000 in the aggregate), including, without limitation,
all registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, and blue sky fees and expenses, reasonable fees and
disbursements of counsel to Holders (using a single counsel selected by a
majority in interest of the Holders) for a review of the Registration Statement
and related documents, and the expense of any special audits incident to or
required by any such registration (but excluding the compensation of regular
employees of the Company, which shall be paid in any event by the Company).

 

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and transfer taxes applicable to the sale of Registrable Securities and all fees
and disbursements of counsel for Holders not included within “Registration
Expenses”.

 

5.2 Registration Requirements. The Company shall use its reasonable best efforts
to effect the registration of the resale of the Registrable Securities
(including, without limitation, the execution of an undertaking to file
post-effective amendments, appropriate qualification under applicable blue sky
or other state securities laws and appropriate compliance

 

8



--------------------------------------------------------------------------------

with applicable regulations issued under the Securities Act) as would permit or
facilitate the resale of all the Registrable Securities in the manner (including
manner of sale) and in all states reasonably requested by the Holder. Such
reasonable best efforts by the Company shall include, without limitation, the
following:

 

(a) The Company shall, as expeditiously as possible:

 

(i) But in any event within 60 days of the Closing, prepare and file a
registration statement with the Commission pursuant to Rule 415 under the
Securities Act on Form S-3 under the Securities Act (or in the event that the
Company is ineligible to use such form, such other form as the Company is
eligible to use under the Securities Act provided that such other form shall be
converted into an S-3 promptly after Form S-3 becomes available to the Company)
covering resales by the Holders as selling stockholders (not underwriters) of
the Registrable Securities (the “Registration Statement”). The number of shares
of Common Stock initially included in such Registration Statement shall be no
less than the Warrant Shares issuable upon full exercise of the Warrant.
Thereafter the Company shall use its reasonable best efforts to cause such
Registration Statement and other filings to be declared effective as soon as
possible, and in any event prior to 120 days (or, if the SEC elects to review
the Registration Statement, 180 days) following the Closing (the “Effectiveness
Deadline”). Without limiting the foregoing, the Company will promptly respond to
all SEC comments, inquiries and requests, and shall request acceleration of
effectiveness at the earliest possible date. The Company shall provide the
Holders reasonable opportunity to review the portions of any such Registration
Statement or amendment or supplement thereto containing disclosure regarding the
Holders prior to filing.

 

(ii) Prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
Registration Statement and notify the Holders of the filing and effectiveness of
such Registration Statement and any amendments or supplements.

 

(iii) Furnish to each Holder such numbers of copies of a current prospectus
conforming with the requirements of the Act, copies of the Registration
Statement, any amendment or supplement thereto and any documents incorporated by
reference therein and such other documents as such Holder may reasonably require
in order to facilitate the disposition of Registrable Securities owned by such
Holder.

 

(iv) Register and qualify the securities covered by such Registration Statement
under the securities or “blue sky” laws of all domestic jurisdictions, to the
extent required; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.

 

9



--------------------------------------------------------------------------------

(v) Notify each Holder immediately of the happening of any event (but not the
substance or details of any such events unless specifically requested by a
Holder) as a result of which the prospectus (including any supplements thereto
or thereof) included in such Registration Statement, as then in effect, includes
an untrue statement of material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and use its reasonable best efforts
to promptly update and/or correct such prospectus.

 

(vi) Notify each Holder immediately of the issuance by the Commission or any
state securities commission or agency of any stop order suspending the
effectiveness of the Registration Statement or the threat or initiation of any
proceedings for that purpose. The Company shall use its reasonable best efforts
to prevent the issuance of any stop order and, if any stop order is issued, to
obtain the lifting thereof at the earliest possible time.

 

(vii) Permit counsel to the Holders to review the Registration Statement and all
amendments and supplements thereto within a reasonable period of time (but not
less than two (2) full Trading Days) prior to each filing and will not request
acceleration of the Registration Statement without prior notice to such counsel.

 

(viii) List the Registrable Securities covered by such Registration Statement on
the principal securities exchange and/or market on which the Common Stock is
then listed and prepare and file any required filings with such principal market
or exchange.

 

(b) In the event the Registration Statement has become effective and,
afterwards, any Holder’s ability to sell Registrable Securities under the
Registration Statement is suspended for more than (i) 45 days in any 90-day
period or (ii) 90 days in any calendar year, including without limitation by
reason of any suspension or stop order with respect to the Registration
Statement or the fact that an event has occurred as a result of which the
prospectus (including any supplements thereto) included in such Registration
Statement then in effect includes an untrue statement of material fact or omits
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing,
then the Company shall take such action as may be necessary to amend or
supplement such Registration Statement or prospectus such that such Registration
Statement or prospectus, as so amended, shall not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements not misleading.

 

(c) If the Holder(s) intend to distribute the Registrable Securities by means of
an underwriting, the Holder(s) shall so advise the Company. Any such
underwriting may only be administered by nationally or regionally recognized
investment bankers reasonably satisfactory to the Company.

 

(d) The Company shall enter into such customary agreements (including an
underwriting agreement containing such representations and warranties by the
Company and such other terms and provisions, as are customarily contained in
underwriting agreements for comparable offerings and are reasonably satisfactory
to the Company) and take all such other actions as the

 

10



--------------------------------------------------------------------------------

Holder or the underwriters participating in such offering and sale may
reasonably request in order to expedite or facilitate such offering and sale
other than such actions which are disruptive to the Company or require
significant management availability.

 

(e) The Company shall make available for inspection by the Holders,
representative(s) of all the Holders together, any underwriter participating in
any disposition pursuant to a Registration Statement, and any attorney or
accountant retained by any Holder or underwriter, all financial and other
records customary for purposes of the Holders’ due diligence examination of the
Company and review of any Registration Statement, all documents filed with the
SEC subsequent to the Closing, pertinent corporate documents and properties of
the Company, and cause the Company’s officers, directors and employees to supply
all information reasonably requested by any such representative, underwriter,
attorney or accountant in connection with such Registration Statement, provided
that such parties agree to keep such information confidential. Notwithstanding
the foregoing, the foregoing right shall not extend to any Holder (i) who is not
a financial investor or entity or (ii) who, itself or through any affiliate, has
any strategic business interest that would reasonably be expected to be in
conflict with any business of the Company or its Subsidiaries.

 

(f) The Company may suspend the use of any prospectus used in connection with
the Registration Statement only in the event, and for such period of time as,
(i) such a suspension is required by the rules and regulations of the Commission
or (ii) it is determined in good faith by the Board of Directors of the Company
that because of valid business reasons (not including the avoidance of the
Company’s obligations hereunder), it is in the best interests of the Company to
suspend such use, and prior to suspending such use in accordance with this
clause (ii) the Company provides the Holders with written notice of such
suspension, which notice need not specify the nature of the event giving rise to
such suspension. The Company will use reasonable best efforts to cause such
suspension to terminate at the earliest possible date.

 

(g) The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the Securities Act, as may
be necessary to keep such Registration Statement effective at all times during
the Registration Period (as defined below), and, during such period, comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by such Registration Statement. In
the case of amendments and supplements to a Registration Statement which are
required to be filed pursuant to this Agreement (including pursuant to this
Section 3(h)) by reason of the Company filing a report on Form 10-K, Form 10-Q
or Form 8-K or any analogous report under the 1934 Act, the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.

 

(h) Each Holder agrees by its acquisition of the Registrable Securities that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 5.2(a)(v) or 5.2(a)(vi), and upon notice of any
suspension under Section 5.2(f), such Holder will forthwith discontinue
disposition of such Registrable Securities under the Registration Statement
until such Holder’s receipt of the copies of the supplemented Prospectus and/or
amended

 

11



--------------------------------------------------------------------------------

Registration Statement contemplated by Section 5.2, or until it is advised in
writing by the Company that the use of the applicable Prospectus may be resumed,
and, in either case, has received copies of any additional or supplemental
filings that are incorporated or deemed to be incorporated by reference in such
Prospectus or Registration Statement. The Company may provide appropriate stop
orders to enforce the provisions of this paragraph.

 

(i) If requested by a Holder, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as a Holder reasonably requests to be included therein relating to
the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by a Holder holding any Registrable
Securities.

 

5.3 Expenses of Registration. All Registration Expenses in connection with any
registration, qualification or compliance with registration pursuant to this
Agreement shall be borne by the Company, and all Selling Expenses of a Holder
shall be borne by such Holder.

 

5.4 Registration of Form S-3. The Company shall use its reasonable best efforts
to remain qualified for registration on Form S-3 or any comparable or successor
form or forms, or in the event that the Company is ineligible to use such form,
such form as the Company is eligible to use under the Securities Act, provided
that if such other form is used, the Company shall convert such other form to a
Form S-3 promptly after the Company becomes so eligible, provided that the
Company shall maintain the effectiveness of the Registration Statement then in
effect until such time as a Registration Statement or Form S-3 covering the
Registrable Securities has been declared effective by the SEC.

 

5.5 Registration Period. In the case of the registration effected by the Company
pursuant to this Agreement, the Company shall keep such registration effective
from the date on which the Registration Statement initially became effective
until the earlier of (a) the date on which all the Holders have completed the
sales or distribution described in the Registration Statement relating thereto
or, (b) until such Registrable Securities may be sold by the Holders under Rule
144(k) (provided that the Company’s transfer agent has accepted an instruction
from the Company to such effect) (the “Registration Period”).

 

5.6 Indemnification.

 

(a) Company Indemnity. The Company will indemnify and hold harmless each Holder,
each of its officers, directors, agents and partners, and each person
controlling each of the foregoing, within the meaning of Section 15 of the
Securities Act and the rules and regulations thereunder with respect to which
registration, qualification or compliance has been effected pursuant to this
Agreement, and each underwriter, if any, and each person who controls, within
the meaning of Section 15 of the Securities Act and the rules and regulations
thereunder, any underwriter, against all claims, losses, damages and liabilities
(or actions in respect thereof) arising out of or based on any untrue statement
(or alleged untrue statement) of a material fact contained in

 

12



--------------------------------------------------------------------------------

any prospectus, offering circular or other document (including any related
registration statement, notification or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made, or any violation by the Company of the
Securities Act or any state securities law or in either case, any rule or
regulation thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance, and will reimburse each Holder, each of its
officers, directors, agents and partners, and each person controlling each of
the foregoing, each such underwriter and each person who controls any such
underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending any such claim, loss, damage,
liability or action, provided that the Company will not be liable in any such
case to a Holder to the extent that any such claim, loss, damage, liability or
expense arises out of or is based (i) on any untrue statement or omission based
upon written information furnished to the Company by a Holder or the underwriter
(if any) therefore, (ii) the failure of a Holder to deliver at or prior to the
written confirmation of sale, the most recent prospectus, as amended or
supplemented or (iii) the failure of a Holder otherwise to comply with this
Agreement. The indemnity agreement contained in this Section 5.6(a) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company
(which consent will not be unreasonably withheld).

 

(b) Holder Indemnity. Each Holder will, severally and not jointly, if
Registrable Securities held by it are included in the securities as to which
such registration, qualification or compliance is being effected, indemnify and
hold harmless the Company, each of its directors, officers, agents and partners,
and each underwriter, if any, of the Company’s securities covered by such a
registration statement, each person who controls the Company or such underwriter
within the meaning of Section 15 of the Securities Act and the rules and
regulations thereunder, each other Holder (if any), and each of their officers,
directors and partners, and each person controlling such other Holder(s) against
all claims, losses, damages and liabilities (or actions in respect thereof)
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any such registration statement, prospectus,
offering circular or other document, or any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
a statement therein not misleading in light of the circumstances under which
they were made, and will reimburse the Company and such other Holder(s) and
their directors, officers and partners, underwriters or control persons for any
legal or any other expenses reasonably incurred in connection with investigating
and defending any such claim, loss, damage, liability or action, in each case to
the extent, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company by such Holder
and stated to be specifically for use therein, and provided that the maximum
amount for which such Holder shall be liable under this indemnity shall not
exceed the net proceeds received by such Holder from the sale of the Registrable
Securities pursuant to the registration statement in question. The indemnity
agreement contained in this Section 5.6(b) shall not apply to amounts paid in
settlement of any such claims, losses, damages or liabilities if such settlement
is effected without the consent of such Holder (which consent shall not be
unreasonably withheld).

 

13



--------------------------------------------------------------------------------

(c) Procedure. Each party entitled to indemnification under this Section 5.6
(the “Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim in any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at its own expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 5.6 except to the
extent that the Indemnifying Party is materially and adversely affected by such
failure to provide notice. Notwithstanding the foregoing, Indemnified Party may
retain its own counsel at the Indemnifying Party’s expense if the Indemnified
Party reasonably determines that there would be inconsistent defenses or
conflicts of interest if the defense were assumed by the Indemnifying Party,
provided that such counsel is not otherwise then currently adverse to the
Company in any matter. No Indemnifying Party, in the defense of any such claim
or litigation, shall, except with the consent of each Indemnified Party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such non-privileged information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with the defense of such claim and litigation resulting therefrom.

 

5.7 Contribution. If the indemnification provided for in Section 5.6 herein is
unavailable to the Indemnified Parties in respect of any losses, claims, damages
or liabilities referred to herein (other than by reason of the exceptions
provided therein), then each such Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities as
between the Company on the one hand and any Holder on the other, in such
proportion as is appropriate to reflect the relative fault of the Company and of
such Holder in connection with the statements or omissions which resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative fault of the Company on the one hand and
of any Holder on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by such Holder.

 

In no event shall the obligation of any Indemnifying Party to contribute under
this Section 5.7 exceed the amount that such Indemnifying Party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Section 5.6(a) or 5.6(b) hereof had been available under the
circumstances.

 

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5.7 were determined by pro rata allocation
(even if the Holders or the underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraphs.
The amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages and liabilities referred to in the immediately preceding
paragraphs shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred

 

14



--------------------------------------------------------------------------------

by such Indemnified Party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this section, no Holder or
underwriter shall be required to contribute any amount in excess of the amount
by which (i) in the case of any Holder, the net proceeds received by such Holder
from the sale of Registrable Securities pursuant to the registration statement
in question or (ii) in the case of an underwriter, the total price at which the
Registrable Securities purchased by it and distributed to the public were
offered to the public exceeds, in any such case, the amount of any damages that
such Holder or underwriter has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

5.8 Survival. The indemnity and contribution agreements contained in Sections
5.6 and 5.7 and the representations and warranties of the Company referred to in
Section 5.2(d) shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement or any underwriting agreement, (ii) any
investigation made by or on behalf of any Indemnified Party or by or on behalf
of the Company, and (iii) the consummation of the sale or successive resales of
the Registrable Securities.

 

5.9 Information by Holders. Each Holder shall promptly furnish to the Company
such information regarding such Holder and the distribution and/or sale proposed
by such Holder as the Company may from time to time reasonably request in
writing in connection with any registration, qualification or compliance
referred to in this Agreement, and the Company may exclude from such
registration the Registrable Securities of any Holder who unreasonably fails to
furnish such information within a reasonable time after receiving such request.
The intended method or methods of disposition and/or sale of such securities as
so provided by such purchaser shall be included without alteration in the
Registration Statement covering the Registrable Securities and shall not be
changed without written consent of such Holder. Each Holder agrees that, other
than ordinary course brokerage arrangements, in the event it enters into any
arrangement with a broker dealer for the sale of any Registrable Securities
through a block trade, special offering, exchange distribution or secondary
distribution or a purchase by a broker or dealer, such Holder shall promptly
deliver to the Company in writing all applicable information required in order
for the Company to be able to timely file a supplement to the Prospectus
pursuant to Rule 424(b), or take any other action, under the Securities Act, to
the extent that such supplement or other action is legally required. Such
information shall include a description of (i) the name of such Holder and of
the participating broker dealer(s), (ii) the number of Registrable Securities
involved, (iii) the price at which such Registrable Securities were or are to be
sold, and (iv) the commissions paid or to be paid or discounts or concessions
allowed or to be allowed to such broker dealer(s), where applicable.

 

6. Stock Legend.

 

6.1 Investor shall not sell, transfer, assign, hypothecate or pledge in any way
any February Warrant Shares Warrant Shares except for sales (A) in accordance
with the terms of the Plan of Distribution section of the prospectus contained
in the Registration Statement and in compliance with prospectus delivery
requirements or (B) in compliance with the requirements of Rule 144 under the
Securities Act.

 

15



--------------------------------------------------------------------------------

6.2 Upon payment therefor as provided in this Agreement, the Company will issue
the February Warrant Shares and the Warrant in the name of Investor. Any
certificate representing the February Warrant Shares or Warrant Shares shall be
stamped or otherwise imprinted with a legend in substantially the following
form:

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR AFTER RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT.

 

Additionally, any certificate representing the Warrant Shares shall also be
stamped or otherwise imprinted with a legend in substantially the following
form:

 

THESE SECURITIES REPRESENTED HEREBY ARE ALSO SUBJECT TO RIGHTS AND OBLIGATIONS
AS SET FORTH IN A SECURITIES PURCHASE AGREEMENT DATED AS OF SEPTEMBER 15, 2005
BY AND AMONG STAR SCIENTIFIC, INC. AND CERTAIN OTHER PARTIES THERETO AS SUCH MAY
BE AMENDED FROM TIME TO TIME.

 

The Company agrees to issue the February Warrant Shares or Warrant Shares,
issued upon exercise of the Warrant, without the legend set forth above at such
time as the holder thereof is (i) permitted to dispose of such February Warrant
Shares or Warrant Shares pursuant to Rule 144(k) under the Securities Act or
(ii) such securities have been registered under the 1933 Act, subject to the
undertaking in Section 4.15 above by the Investor; provided that in the case of
clause (i) or (ii) the Company also agrees, upon request of Investor to reissue
certificates for Warrant Shares evidenced by certificates issued previously with
a legend, if at all, without the legend set forth above.

 

The Warrant shall be imprinted with the legends set forth on Exhibit A.

 

7. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and Investor herein shall
survive the execution of this Agreement, the delivery to Investor of the
February Warrant Shares and the Warrant being purchased and the payment
therefor.

 

8. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two

 

16



--------------------------------------------------------------------------------

business days after so mailed, and (iv) if delivered by facsimile, upon electric
confirmation of receipt and shall be delivered as addressed as follows:

 

(a) if to the Company, to:

 

Star Scientific, Inc.

7475 Wisconsin Ave.

Suite 850

Bethesda, MD 20814

Attn: Paul L. Perito

President and Chief Operating Officer

Phone: (301) 654-8300

Telecopy: (301) 654-9308

 

with copies to:

 

Star Scientific, Inc.

7475 Wisconsin Ave.

Suite 850

Bethesda, MD 20814

Attn: Robert E. Pokusa

General Counsel

Phone: (301) 654-8300

Telecopy: (301) 654-9308

 

and

 

Latham & Watkins LLP

555 Eleventh Street, N.W.

Suite 1000

Washington, DC 20004

Attn: William P. O’Neill

Phone: (202) 637-2200

Telecopy: (202) 637-2201

 

(b) if to Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

 

9. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and Investor.

 

10. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

 

11. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

17



--------------------------------------------------------------------------------

12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law.

 

13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof, and any and all
other written or oral agreements relating to such subject matter are expressly
cancelled.

 

14. Finders Fees. Neither the Company nor Investor nor any affiliate thereof has
incurred any obligation which will result in the obligation of the other party
to pay any finder’s fee or commission in connection with this transaction.

 

15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

 

16. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Company and Investor.
Investor shall not assign any rights or obligations under this Agreement other
than, solely with respect to any February Warrant Shares or Warrant Shares
transferred in accordance with this Agreement, including the legends described
herein, to any permitted transferee of such February Warrant Shares or Warrant,
provided, however, that no such assignment shall relieve Investor of its
obligations under this Agreement.

 

17. Expenses. Each of the Company and Investor shall bear its own expenses in
connection with the preparation and negotiation of the Agreement.

 

[Signature pages follow.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have cause this Agreement to be duly
executed as of the date first above written.

 

STAR SCIENTIFIC, INC. By:  

/s/ Paul L. Perito

--------------------------------------------------------------------------------

    Paul L. Perito     Chairman, President & C.O.O. ELLIOTT ASSOCIATES, L.P. By:
 

ELLIOTT CAPITAL ADVISORS, INC.,

as General Partner

By:  

BRAXTON ASSOCIATES, INC.,

as General partner

By:  

/s/ Elliot Greenberg

--------------------------------------------------------------------------------

Print Name: Elliot Greenberg Title: Vice President Address:   712 Fifth Avenue  
  New York, NY 10019 Contact name: Sundar Srinivsan Telephone: (212) 506-2999
Aggregate Purchase Price: $1,440,000

 

Signature Page to Star Scientific, Inc. Securities Purchase and Registration
Rights Agreement



--------------------------------------------------------------------------------

Exhibit A

 

[Attach Warrant]

 

Signature Page to Star Scientific, Inc. Securities Purchase and Registration
Rights Agreement